Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 20,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00865-CR
                                   ____________

                  IN RE TIMOTHY DEWAYNE OFFORD, Relator


                              ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                    177th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 573,963




                     MEMORANDUM                     OPINION

      On October 7, 2011, relator filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
complains that respondent, the Honorable Kevin Fine, presiding judge of the 177th District
Court of Harris County, has failed to timely designate any fact issues pursuant to his
application for writ of habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(c)
(West Supp. 2010).
       In a criminal case, mandamus relief is authorized only if the relator establishes that
(1) under the facts and the law, the act sought to be compelled is purely ministerial; and (2)
he has no other adequate legal remedy. State ex rel. Rosenthal v. Poe, 98 S.W.3d 194, 198
(Tex.Crim.App.2003). When a motion is properly filed and pending before a trial court, the
act of considering and resolving it is ministerial, not discretionary. Ex parte Bates, 65
S.W.3d 133, 134-35 (Tex.App.-Amarillo 2001, orig. proceeding).

       This court is empowered to mandamus a district court to consider and rule on
properly filed pending motions if (1) relator has asked the trial court to rule, and (2) the trial
court either refused to rule or failed to rule within a reasonable time. See Barnes v. State,
832 S.W.2d 424, 426, 427 (Tex.App.-Houston [1st Dist.] 1992, orig. proceeding); Von
Kolb v. Koehler, 609 S.W.2d 654, 655-56 (Tex.Civ.App.-El Paso 1980, no writ). There is
no bright-line rule establishing a “reasonable time” period. Ex parte Bates, 65 S.W.3d at
135. Some of the factors involved in the determination include the trial court's actual
knowledge of the motion, its overt refusal to act on it, and the state of the court's docket.
See id. (citing Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.1979)). A relator has the
burden of providing this court with a sufficient record to establish his right to mandamus
relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992) (orig. proceeding); see Tex. R.
App. P. 52.3, 52.7.

       In this case, relator has not provided a file-stamped copy of his habeas corpus
application demonstrating it is actually pending in the trial court. Absent a showing the
trial court is aware of his application, relator has not established his entitlement to the
extraordinary relief of a writ of mandamus. Accordingly, we deny relator’s petition for
writ of mandamus.

                                             PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                                2